       Case 4:19-cr-00037-BSM Document 165 Filed 03/10/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


UNITED STATES OF AMERICA


V.                        NO. 4:19-CR-0037-6 BSM


TERRI BLEVINS


                          CLERK’S MINUTES

Date:                     March 10, 2020
Before:                   Hon. J. Thomas Ray
Assistant U.S. Attorney   Kristin Bryant
Defense Attorney          Nicki Nicolo
ECRO/CRD                  Tenesha Brown



Defendant Terri Blevins appeared before Judge J. Thomas Ray for a Hearing on
the Motion for Bond [DE #162]; the parties agreed for the defendant to be released
to Tonya Mannon on 3/11/20 from the Pulaski County Jail, for transport to RCA in
North Little Rock, Arkansas to begin inpatient treatment followed by chemical free
living.
